Citation Nr: 9928068	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right knee 
injury.

3.  Entitlement to service connection for frozen feet.

4.  Entitlement to service connection for tinea cruris.

5.  Entitlement to service connection for a low back injury.

6.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to July 
1951 and from July 1951 to September 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

The Board notes that the veteran also claimed entitlement to 
service connection for cold injuries of the legs and arms.  
However, those claims were not adjudicated by the RO and no 
appeal has been perfected on those issues.  Therefore, as 
those claims are not before the Board they are referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had a left shoulder disability, a right knee injury, 
frozen feet, tinea cruris, a low back injury, or post-
traumatic stress disorder while in service.

2.  There is no competent evidence which shows that the 
veteran currently has a left shoulder disability, frozen 
feet, tinea cruris, or post-traumatic stress disorder.

3.  There is no competent evidence providing a nexus or link 
between any current left shoulder disability, right knee 
injury, frozen feet, tinea cruris, low back injury, or post-
traumatic stress disorder and the veteran's service or any 
disease or injury incurred in or aggravated by service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a left shoulder disability, a right knee injury, frozen feet, 
tinea cruris, a low back injury, and post-traumatic stress 
disorder are not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a left shoulder disability, 
right knee injury, frozen feet, tinea cruris, low back 
injury, or post-traumatic stress disorder during service; (2) 
whether he currently has a left shoulder disability, right 
knee injury, frozen feet, tinea cruris, low back injury, or 
post-traumatic stress disorder; and if so, (3) whether any 
current left shoulder disability, right knee injury, frozen 
feet, tinea cruris, low back injury, or post-traumatic stress 
disorder is etiologically related to his service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Arthritis is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of left 
shoulder disability, right knee injury, frozen feet, tinea 
cruris, low back injury, or post-traumatic stress disorder 
while on active duty.  The Board notes that the veteran's 
July 1951 and September 1957 separation examinations found 
the veteran's vascular system, anus and rectum, genito-
urinary system, upper extremities, feet, lower extremities, 
spine and other musculoskeletal, skin and lymphatics, and 
psychiatric functions to be normal.  Neither examination 
noted any disabilities.

The Board notes that although those two separation 
examination are present, that the remainder of the veteran's 
service medical records are not present.  A communication 
from the National Personnel Records Center indicates that 
those records may have been destroyed during a fire at that 
facility in 1973.  The Board is conscious of an increased 
duty to assist in a claim where the veteran's service records 
have been lost, however, the RO has made all reasonable 
efforts to locate or reconstruct the veteran's service 
medical records.  Furthermore, the Board notes that where, as 
here, a well grounded claim has not been advanced, the Board 
is specifically prohibited from conducting any development of 
a claim.  Morton v. West, 12 Vet. App. 477 (1999).

The current medical evidence, both VA records and those 
private records obtained, does show that the veteran has been 
diagnosed with a right knee disability and has been treated 
for back pain.  However, the medical evidence does not 
provide any evidence to show that the veteran's right knee 
disability or back pain is in any way related to his service 
or to any disease or injury incurred in or aggravated by 
service.  A December 1995 physician's letter notes that 
physician had treated the veteran "in the past" for back 
pain.  Other medical records note that the veteran had a 
history of a back injury or back pain.  None of those records 
provide any relationship between any current back injury or 
pain and the veteran's service.  VA medical records dated 
from March 1996 to May 1997 show that the veteran had 
degenerative joint disease of the right knee resulting in a 
total knee arthroplasty.  However, those records do not 
demonstrate any relation between the veteran's right knee 
disability and his service, or any disease or injury incurred 
in or aggravated by service.  Although arthritis of the right 
knee was diagnosed, there is no competent evidence of record 
showing that any arthritis of the knee manifested to a 
compensable degree within one year following the veteran's 
separation from service.

Furthermore, the Board has examined the competent medical 
evidence of record and finds that there is no competent 
medical evidence showing that the veteran currently has tinea 
cruris, frozen feet, a left shoulder injury, or post-
traumatic stress disorder.

As there is no current diagnosis of any left shoulder 
disability, frozen feet, tinea cruris, or post-traumatic 
stress disorder, and no record of treatment or complaint of 
any of the claimed disabilities in service, the veteran's 
claims fail to show the required elements of a well grounded 
claim as there is no competent evidence of aggravation or 
incurrence in service and no competent medical evidence of a 
current disability with regard to those claims.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

The Board also notes that there is no competent evidence of 
record showing that any current low back injury or right knee 
injury is in any way related to service, nor is there any 
competent evidence showing that those disabilities were 
incurred in service or aggravated by service.  Therefore, 
despite the presence of a current disability with regard to 
those two claims, the failure to produce competent evidence 
showing a nexus, or link, between the present disabilities 
and service and competent evidence showing that the 
disabilities were incurred in or aggravated by service, means 
that those two claims are also not well grounded.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

The veteran has alleged that he incurred the claimed 
disabilities in service.  The Board notes that a claimant 
would not meet the burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. at 611 
(1992).  The medical evidence of record does not show any 
evidence that a left shoulder disability, right knee injury, 
frozen feet, tinea cruris, low back injury, or post-traumatic 
stress disorder was incurred in or aggravated by service, or 
is in any way related to service.  In fact, the medical 
evidence of record does not show that the veteran currently 
has frozen feet, a left shoulder disability, tinea cruris, or 
post-traumatic stress disorder.

The Board further notes that the veteran's statements in 
support of his claim and testimony at his February 1997 
hearing do not serve to create a well grounded claim as there 
is no evidence of record to show that the veteran engaged in 
combat with the enemy, such that his allegations of having 
incurred an injury in combat could be sufficient proof of 
inservice incurrence pursuant to 38 U.S.C.A. § 1154(b) (West 
1991).  Although the veteran has submitted a photograph, 
apparently of himself, wearing a Combat Infantryman's Badge, 
there is no documentation showing that he was authorized to 
wear that award.  His DD Forms 214, Report of Separation from 
the Armed Forces of the United States, do not show that award 
was authorized for the veteran.  Therefore, the Board must 
conclude that the evidence does not show that the veteran 
engaged in combat with the enemy.  In addition, even were the 
veteran's allegations considered, the Board notes that there 
is no competent medical evidence of any causal relationship 
between the veteran's service and any current disability such 
that a well grounded claim of entitlement to service 
connection could be established.  See, Wade v. West, 11 Vet. 
App. 302 (1998).  Furthermore, because all of the veteran's 
claims lack at least two of the elements of a well grounded 
claim, the Court's jurisprudence regarding whether the second 
element of a well grounded claim is required where a veteran 
has engaged in combat is inapplicable in this case.  See, 
Gregory v. Brown, 8 Vet.App. 563, 569 (1996).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the January 1997 statement 
of the case, the August 1997 supplemental statement of the 
case, the April 1999 supplemental statement of the case, and 
in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (where a Board decision disallows a claim on the 
merits and the Court finds the claim to be not well grounded, 
the appropriate remedy is to affirm the Board's decision on 
the basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claims 
because the claims are not well grounded is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).



	(CONTINUED ON NEXT PAGE)


ORDER

Because they are not well grounded, the veteran's claims of 
entitlement to service connection for a left shoulder 
disability, a right knee injury, frozen feet, tinea cruris, a 
low back injury, and post-traumatic stress disorder are 
denied.  This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

